Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 14,
2008 (the “Effective Date”), is made by and between CECO ENVIRONMENTAL CORP.
(the “Company”) and ICARUS INVESTMENT CORP., an Ontario corporation (the
“Shareholder”).

WHEREAS, pursuant to that certain Subordinated Convertible Promissory Note made
by the Company for the benefit of Shareholder dated the date hereof (the
“Note”), the Shareholder has a right to convert the outstanding principal and/or
interest into common stock of the Company (the “Convertible Shares”); and

WHEREAS, as a condition to Shareholder lending the funds under the Note, the
Company and the Shareholder have entered into this Agreement to provide certain
securities registration rights to the Shareholder.

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. As used in this Agreement:

“Affiliate” shall mean any entity controlling, controlled by or under common
control with another entity. For the purposes of this definition, “control”
shall have the meaning presently specified for that word in Rule 405 promulgated
by the SEC under the Securities Act.

“Company” shall have the meaning set forth in the preamble hereto.

“Person” means an individual, a corporation, a partnership, a trust, a limited
liability company, an unincorporated organization or a governmental organization
or any agency or political subdivision thereof.

“Public Offering” shall mean a public offering of Convertible Shares pursuant to
an effective Registration Statement.

“Prospectus” shall mean any prospectus that is a part of a Registration
Statement, together with all amendments or supplements thereto.

“Registrable Stock” shall mean the shares of common stock issued or issuable
upon conversion of the Note; provided, however, that Registrable Stock shall not
be deemed to include (i) any shares after such shares have been registered under
the Securities Act and sold pursuant to a registration of such securities,
(ii) any shares sold pursuant to any other exemption from registration under the
Securities Act to a Person who is free to resell such shares without
registration under the Securities Act, or (iii) any shares that are sold in a
transaction in which rights under this Agreement are not assigned.

“Registration Statement” shall mean any registration statement filed with the
SEC in accordance with the Securities Act, together with all amendments or
supplements thereto.



--------------------------------------------------------------------------------

“SEC” shall mean the United States Securities and Exchange Commission or any
successor to the functions of such agency.

“Securities Act” shall mean the Securities Act of 1933, as amended prior to or
after the date of this Agreement or any federal statute or statutes which shall
be enacted to take the place of such act, together with all rules and
regulations promulgated thereunder.

2. Legend on Convertible Shares.

(A) A copy of this Agreement shall be filed with the Secretary of the Company
and kept with the records of the Company.

(B) Each certificate representing Convertible Shares acquired by any Shareholder
pursuant to the Note shall bear legends substantially in the following forms:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION. THE SECURITIES
MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND SUCH LAWS OR IN TRANSACTION OUTSIDE THE UNITED STATES NOT SUBJECT TO THE
SECURITIES ACT.

(C) In the event that any such Convertible Shares are transferred in a Public
Offering, the Company shall promptly upon request, deliver a replacement
certificate not containing the legend set forth in Section 2(B) in connection
with such transfer.

(D) Upon the delivery to the Company of a legal opinion reasonably satisfactory
to the Company to the effect that the legend set forth in Section 2(B) is no
longer required by the Securities Act and any applicable state securities law,
the Company shall promptly upon request deliver a replacement certificate not
containing the legend in exchange for the legended certificate.

3. Piggyback Registration Rights.

(A) If at any time from the Effective Date and prior to 5 years after the
Effective Date, the Company proposes to register shares of Common Stock under
the Securities Act for distribution for its account pursuant to a primary
underwritten offering (other than a registration statement on Form S-8 or Form
S-4 or any successor forms to such Forms) and the Company may register such
offering on a form that would also permit the registration of the Registrable
Stock, the Company shall, each such time, promptly give the Shareholder written
notice of such determination. Upon the written request of the Shareholder given
within fifteen (15) days following such notice by the Company, subject to
Section 3(B), the Company shall use its reasonable best efforts to cause to be
registered under the Act (and any related qualification or registration under
blue sky laws) and included within any underwriting involved therein, all of the
Registrable Stock that the Shareholder has requested be registered. Such written
request may specify all or

 

2



--------------------------------------------------------------------------------

a part of the Shareholder’s Registrable Stock. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 3
prior to the effectiveness of such registration whether or not the Shareholder
has elected to include securities in such registration.

(B) If lead underwriters of an underwritten primary registration advise the
Company that, in their good faith judgment, the number of securities requested
to be included in such registration exceeds the number which can be sold in such
offering without materially and adversely affecting the marketability of the
offering, then the Company will include in the Registration Statement relating
to such registration (i) first, the securities the Company proposes to sell, and
(ii) second, the Registrable Stock requested to be included in such registration
by the Stockholder(s) and any other stockholders of the Company (“Other Security
Holders”) reduced on a pro rata basis, based on the amount of Convertible Shares
owned by the requesting Stockholder(s) and, if applicable, the securities owned
by each such Other Security Holders.

4. Registration Procedures.

(A) In connection with any registration under Section 3 hereof, the Company
covenants and agrees that it will:

(i) furnish to the Shareholder such number of copies of such Registration
Statement, each amendment and supplement thereto, the Prospectus included in the
Registration Statement (including each preliminary Prospectus), and such other
documents, as the Shareholder may reasonably request in order to facilitate the
public sale or other disposition of the securities owned by the Shareholder;

(ii) to the extent an exemption from registration or qualification does not
exist, use reasonable best efforts to register or qualify the Convertible Shares
covered by such Registration Statement under such other securities or blue sky
laws of such jurisdictions as the Shareholder shall reasonably request, and do
any and all other acts and things which may be necessary under such securities
or blue sky laws to enable the Shareholder to consummate the public sale or
other disposition in such jurisdiction of the Convertible Shares owned by the
Shareholder covered by such Registration Statement; provided, however, that the
Company shall not be required to (i) qualify to do business as a foreign
corporation in any jurisdiction wherein it would not otherwise be required to
qualify but for this subparagraph or (ii) subject itself to general service of
process or taxation in any such jurisdiction.

(iii) use its reasonable best efforts to cause all such Convertible Shares
covered by such Registration Statement to be listed on each securities exchange
or national market system on which securities of the same class are then listed;

(iv) provide a transfer agent and registrar for Registrable Stock not later than
the effective date of such Registration Statement; and

 

3



--------------------------------------------------------------------------------

(v) comply with all applicable rules and regulations of the SEC, and make
available to its security holders an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) (i) commencing at the end
of any fiscal quarter in which Convertible Shares are sold to underwriters in an
underwritten offering or (ii) if not sold to underwriters in such an offering,
commencing on the first day of the first fiscal quarter of the Company after the
effective date of a Registration Statement, which earnings statement shall cover
said 12-month period.

(B) The Stockholder agrees that, upon receipt of written notice from the Company
of a happening of any event or the existence of any facts that make any
statement made in a Registration Statement or prospectus untrue in any material
respect or that require the making of any changes in a Registration Statement or
prospectus so that it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made (in the case of any prospectus), not misleading, the Stockholders will
forthwith discontinue disposition of such Convertible Shares covered by such
Registration Statement until they are advised in writing by the Company that the
use of the applicable prospectus may be resumed, and have received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus, and, if so directed by the
Company, such Stockholders will deliver to the Company all copies of the
prospectus covering such Convertible Shares current at the time of receipt of
such notice.

(C) The Stockholder agrees that it will keep confidential any material
non-public information concerning the Company or its securities that it obtains
in connection with a Registration Statement, and that it will not purchase or
sell securities of the Company on the basis of any such information or
communicate such information to any Person under circumstances in which it is
reasonably foreseeable that such Person is likely to purchase or sell securities
of the Company on the basis of any such information; provided, however, nothing
in this Section 4(C) shall prevent the Stockholder from disposing of Registrable
Stock in the manner contemplated by this Agreement.

5. Stockholder Holdback. If the Company registers shares of Common Stock in
connection with an underwritten public offering by the Company, the Stockholder,
if so required by the lead underwriters of such underwritten offering, agrees
not to effect any public sale or distribution of any of the Convertible Shares,
including any sale pursuant to Rule 144 promulgated under the Securities Act
(other than as a part of such underwritten public offering), without the consent
of the Company or such lead underwriters during the period commencing on a date
specified by the lead underwriters, such date not to exceed 10 days prior to the
effective date of such Registration Statement, and ending on the earlier of
(i) 90 days after the pricing of such offering, unless the lead underwriters for
such offering otherwise agree, and (ii) the abandonment of such offering.

6. Information. Shareholder hereby agrees (a) to cooperate with the Company and
to promptly provide such information and assistance as the Company may
reasonably request and as may be reasonably necessary to complete any
Registration Statement or other required filing pursuant to this Agreement and
(b) to the extent required by the Securities Act, to deliver or cause delivery
of the

 

4



--------------------------------------------------------------------------------

prospectus contained in any Registration Statement, and any amendment or
supplement thereto, to any purchaser from such Stockholder of the Convertible
Shares covered by the Registration Statement. It shall be a condition precedent
to the inclusion of the Registrable Stock of any Stockholders in a Registration
Statement effected pursuant to this Agreement that such Stockholder shall
execute such indemnities, underwriting agreements, lockups and other documents
as the Company or the managing underwriter shall reasonably request in order to
satisfy the requirements applicable to such Registration Statement.

7. Expenses. The Company shall pay all costs (excluding fees and expenses of
Shareholder(s) ’ counsel and any underwriting or selling commissions or transfer
taxes with respect to the disposition, sale, or transfer of the Registrable
Stock), fees and expenses in connection with all Registration Statements filed
pursuant to Section 3 hereof including, without limitation, the Company’s legal
and accounting fees, printing expenses, blue sky fees and expenses.

8. Indemnification.

(A) In the event of any Public Offering of any Registrable Stock under the
Securities Act pursuant to this Agreement, the Company agrees, to the extent
permitted by law, to indemnify and hold harmless each seller of Registrable
Stock, and each Affiliate of such seller, against any losses, claims, damages or
liabilities (except as limited by Section 8(D)), joint or several, arising out
of or based upon:

(i) any alleged untrue statement of any material fact contained, on the
effective date thereof, in any Registration Statement under which such
Registrable Stock was registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any summary prospectus
contained therein, or any amendment or supplement thereto, or

(ii) any alleged omission to state in any such document a material fact required
to be stated therein or necessary to make the statements therein not misleading,

except insofar as any such loss, claim, damage or liability is:

(i) caused by or contained in any information furnished in writing to the
Company by such seller or any such Affiliate expressly for use in connection
with such Registration Statement, or

(ii) caused by such seller’s failure to deliver a copy of the Registration
Statement or prospectus or any amendment or supplement thereto as required by
the Securities Act or the rules or regulations thereunder, or

(iii) caused by the failure to discontinue (i) disposition of any Registrable
Stock under a Registration Statement or (ii) use of a prospectus or preliminary
prospectus or any amendment or supplement by such seller after receipt of notice
from the Company that it should no longer be used; or

 

5



--------------------------------------------------------------------------------

(iv) arise out of or are based upon offers or sales effected by the Stockholder
“by means of” (as defined in Securities Act Rule 159A) a “free writing
prospectus” (as defined in Securities Act Rule 405) that was not authorized in
writing by the Company.

In connection with an underwritten offering, the Company will indemnify such
underwriters, their officers and directors and each Person who controls (within
the meaning of the Securities Act) such underwriters to the same extent as
provided above with respect to the sellers of Registrable Stock (and with the
same exception with respect to information furnished or omitted by such
underwriter or controlling person thereof). The Company shall reimburse each
Person indemnified pursuant to this Section 8(A) in connection with
investigating or defending any loss, claim, damage, liability or action
indemnified against. The reimbursements required by this Section 8(A) shall be
made by periodic payments during the course of the investigation or defense, as
and when bills are received or expenses incurred. The indemnities provided
pursuant to this Section 8(A) shall remain in force and effect regardless of any
investigation made by or on behalf of the indemnified party and shall survive
transfer of Registrable Stock by a seller.

(B) In the event of any Public Offering of any Registrable Stock under the
Securities Act pursuant to this Agreement, each Stockholder agrees to furnish to
the Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any Registration Statement or prospectus in
connection with the registration or any amendment or supplement thereto or as
may be required by law for use in connection with any such Registration
Statement or prospectus and all information required to be disclosed in order to
make the information previously furnished to the Company by the Stockholder not
materially misleading or necessary to cause such Registration Statement not to
omit a material fact with respect to the Stockholder in order to make the
statements therein not misleading.

(C) To the extent permitted by law, and subject to the limitation set forth in
the last sentence of this Section (C), each Stockholder which is a seller of
Registrable Stock under a Registration Statement pursuant to this Agreement
agrees severally and not jointly to indemnify and hold harmless the Company, its
directors, officers, employees and agents, each other seller of securities under
such Registration Statement, each Affiliate of each such other seller, and each
Affiliate of the Company, against:

(i) any losses, claims, damages or liabilities (except as limited by
Section 8(D)), joint or several, arising out of or based upon:

(a) any alleged untrue statement of any material fact contained, on the
effective date thereof, in any Registration Statement under which such
Registrable Stock was registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any summary prospectus
contained therein, or any amendment or supplement thereto, or

(b) any alleged omission to state in any such document a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but only insofar as any such loss, claim, damage or liability is caused by or

 

6



--------------------------------------------------------------------------------

contained in any information furnished in writing to the Company by the
indemnifying seller expressly for use in connection with (Y) such Registration
Statement or preliminary prospectus or any amendment or supplement thereto or
(Z) a Public Offering; and

(ii) any losses, claims, damages or liabilities, joint or several, arising out
of or based upon:

(a) any failure by such seller to deliver a copy of the Registration Statement
or prospectus or any amendment or supplement thereto as required by the
Securities Act or the rules or regulations thereunder, or

(b) any failure by such seller to stop using the Registration Statement or
prospectus or any amendment or supplement thereto after receipt of written
notice from the Company to stop, or

(c) offers or sales effected by the Stockholder “by means of” (as defined in
Securities Act Rule 159A) a “free writing prospectus” (as defined in Securities
Act Rule 405) that was not authorized in writing by the Company.

In connection with an underwritten offering, each seller will indemnify such
underwriters, their officers and directors and each Person who controls (within
the meaning of the Securities Act) such underwriters to the same extent as
provided above with respect to the Company and other sellers. Each seller shall
reimburse each Person indemnified pursuant to this Section 8(C) in connection
with investigating or defending any loss, claim, damage, liability or action
indemnified against. The reimbursements required by this Section 8(C) shall be
made by periodic payments during the course of the investigation or defense, as
and when bills are received or expenses incurred. The indemnities provided
pursuant to this Section 8(C) shall remain in force and effect regardless of any
investigation made by or on behalf of the indemnified party and shall survive
transfer of Registrable Stock by an indemnifying seller, and transfer of other
securities by any other indemnified seller. Notwithstanding any contrary
provision of this Agreement, however, the liability under this Section 8 of each
Stockholder which is a seller of Registrable Stock shall be limited in the
aggregate, to an amount not to exceed the amount of proceeds to the indemnifying
seller from the sale of the Registrable Stock sold by the indemnifying seller,
except in the case of fraud or willful misconduct.

(D) In the event the Company or any Stockholder receives a complaint, claim or
other notice of any loss, claim or damage, liability or action, giving rise to
claim for indemnification under this Section 8, the Person claiming
indemnification shall promptly notify the Person against whom indemnification is
sought of such complaint, notice, claim or action, and such indemnifying Person
shall have the right to investigate and defend any such loss, claim, damage,
liability or action. The Person claiming indemnification shall have the right to
employ separate counsel in any such action and to participate in the defense
thereof but the fees and expenses of such counsel shall not be at the expense of
the Person against whom indemnification is sought (unless the Person claiming
indemnification reasonably believes (with written advice of counsel) that the
ability of the counsel defending such action to defend

 

7



--------------------------------------------------------------------------------

such Person’s interests therein is affected adversely and materially by a
conflict of interest) and the indemnifying Person shall not be obligated to
indemnify any Person for any settlement of any claim or action effected without
the indemnifying Person’s consent, which consent will not be unreasonably
withheld.

9. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

10. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

11. Notices. All requests, notices and other communications provided for
hereunder shall be in writing and delivered by hand or by first-class or
certified mail postage prepaid, or by facsimile, to the following addresses, or
such other addresses as shall be given by notice delivered hereunder, and shall
be deemed to have been received on the day of personal delivery or by facsimile
or within three (3) business days after such mailing:

If to the Shareholder, to:

Icarus Investment Corp.

Yonge-Eglinton Centre

2300 Yonge Street,

P.O. Box 2408

Suite 1710

Toronto, ON

Canada, M4P 1E4

If to the Company, to:

CECO Environmental Corp.

Attention: Dennis Blazer

3120 Forrer Street

Cincinnati, OH 45209

Fax no.: (513) 458-2644

or, as to the Shareholder or the Company, to such other persons or at such other
addresses as shall be furnished by any such party by like notice to the other
parties.

12. Termination. All rights under this Agreement shall terminate as to any
holder at such time as such holder is free to sell all shares of Registrable
Stock held by such holder pursuant to Rule 144 under the Securities Act free
from any volume restrictions or manner of sale restrictions under Rule 144 or a
comparable exemption from registration that enables the holder to sell all
shares of Registrable Stock held by such holder without registration under the
Securities Act and without legal restriction as to the volume or to manner of
sale or otherwise.

 

8



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same document.

14. Entire Agreement. This Agreement constitutes the entire agreement by and
among the parties hereto with respect to the subject matter hereof.

15. Amendments. This Agreement may be amended, modified or supplemented only by
a written instrument executed by the Company and the Shareholder; provided,
however, that if any underwriter engaged by the Company in selling the Company’s
securities pursuant to the Company’s initial public offering requests an
amendment to this Agreement, the parties agree to negotiate in good faith to
reasonably modify this Agreement to accommodate such request.

16. Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Agreement may be assigned only
(a) by a Holder to an Affiliate or (b) to a party who acquires at least 500,000
shares of Registrable Stock (if the Note has not been converted, calculated by
determining the number of shares of Common Stock into which the holder of the
Note can convert the outstanding amount of such Note, including interest and
principal); provided, however, (i) the transferor shall, within ten (10) days
after such transfer, furnish to the Company written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (ii) such transferee shall agree
to become a party to and be subject to all restrictions set forth in this
Agreement.

17. Governing Law, Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio applicable to
contracts made and to be performed in that state. EACH PARTY HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDINGS INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Registration
Rights Agreement as of the day and year first written above.

 

CECO ENVIRONMENTAL CORP.

By:  

/s/ Dennis W. Blazer

Name:  

 

  Dennis W. Blazer   Chief Financial Officer

ICARUS INVESTMENT CORP.

By:  

/s/ Phillip DeZwirek

Its:  

/s/ President